On Rehearing

BRADLEY, Judge.
On rehearing Rhea argues that the case of McPherson v. Mims, 385 So.2d 44 (Ala.1980) requires that the circuit court judgment be affirmed. In McPherson a police officer filed a written letter of resignation to be effective prospectively. In accepting the resignation the city stated that it would be effective prospectively.
The supreme court stated that the case was governed by City of Dothan v. Lucas, 47 Ala.App. 336, 254 So.2d 341 (1971) and State ex rel. Almon v. Fowler, 160 Ala. 186, 48 So. 985 (1909). The court found that the police officer could withdraw his resignation even after it had been accepted by the city. This was based on the fact that the city recognized that the resignation would not be effective until a prospective date. The court found that the resignation was not accepted unconditionally.
Clearly under Lucas, supra, and Almon, supra, as relied on in McPherson, supra, a prospective resignation cannot be withdrawn once it is accepted unconditionally. In the present case it is undisputed that Rhea’s resignation was to be effective prospectively. However, it was accepted unconditionally at the time it was tendered. We conclude, therefore, that Rhea’s resignation could not be withdrawn.
Opinion extended.
APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P.J., concurs.
HOLMES, J., dissents.